EXHIBIT 10

 

RETENTION AGREEMENT

 

AGREEMENT effective as of November 19, 2003, by and between eOn Communications
Corporation, a Delaware corporation (“eOn”), and Mitch Gilstrap (“Employee”).

 

WITNESSETH:

 

WHEREAS, Employee is employed by eOn as VP-Chief Operating Officer; and

 

WHEREAS, eOn desires to provide an incentive to encourage Employee to remain an
employee of eOn, and Employee desires to agree to remain an employee of eOn in
accordance with the terms of this Agreement.

 

NOW, THEREFORE, in consideration of the premises and mutual obligations
hereinafter set forth the parties agree as follows:

 

  1. Bonus. If Employee is still an employee of eOn on February 19, 2004, eOn
will pay Employee a bonus of ten thousand dollars ($10,000.00) on that date.

 

  2. Severance. If eOn terminates Employee for whatever reason (other than
discharge for gross negligence, death or total and permanent disability) within
one (1) year after the effective date of this Agreement:

 

(a) If such termination occurs prior to February 19, 2004, eOn shall pay
Employee ten thousand dollars ($10,000.00) as the Bonus in paragraph 1.

 

(b) If such termination occurs prior to May 19, 2004, Employee shall be entitled
to receive a lump-sum payment in cash in the amount equal to 26 weeks salary.

 

(c) If such termination occurs prior to November 19, 2004 but after May 19,
2004, Employee shall be entitled to receive a lump-sum payment in cash in the
amount equal to his daily salary times the number of days prior to November 19,
2004 that the termination was effective.

 

(d) Any payments due Employee under this paragraph 2 will be paid to Employee
within five business days of the effective date of such termination.

 

(e) Employee’s benefits hereunder shall be considered severance pay in
consideration of his past service, and pay in consideration of his continued
service from the date hereof and his entitlement thereto shall not be governed
by any duty to mitigate his damages by seeking further employment nor offset by
any compensation which he may receive from future employment.

 

(f) Employee will continue to be covered under eOn’s health insurance plan for
the severance period (26 weeks under (b) or until November 19, 2004 under (c))
as if still an employee, or until Employee is covered by the health plan of
another employer, whichever occurs first.

 

  3. Employee Resignation. If Employee resigns, retires, become permanently and
totally disabled, voluntarily takes another position requiring a substantial
portion of his time, or dies (“resigns”) prior to February 19, 2004, no payments
are due Employee under paragraphs 1 and 2 above. If Employee resigns after
February 19, 2004, no payments are due under paragraph 2 above.

 

  4. The specific arrangements referred to above are not intended to exclude
Employee’s participation in other benefits available to employees generally or
to preclude other compensation or benefits as may be authorized by the Board of
Directors from time to time.

 

  5.

This Agreement shall inure to the benefit of and be enforceable by Employee’s
personal or legal representatives, executors, administrators, successors, and
heirs. If Employee should die while any amount would still be payable to
Employee hereunder if Employee had continued to live, all such



--------------------------------------------------------------------------------

 

amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to Employee’s estate.

 

  6. Any payment or delivery required under this Agreement shall be subject to
all requirements of the law with regard to withholding, filing, making of
reports and the like, and Company shall use its best efforts to satisfy promptly
all such requirements.

 

  7. This Agreement shall not be construed to create a contract of employment or
to guarantee that Employee will be employed by eOn for any definite period of
time. The parties acknowledge that Employee is an employee at will, and nothing
contained in this Agreement shall be construed to alter the nature of that
employment status.

 

  8. Employee may not assign his rights or delegate Employee’s duties or
obligations under this Agreement. eOn may assign its rights and delegate its
obligations to any eOn successor in interest.

 

  9. If an action at law or in equity is necessary to enforce or interpret the
terms of this Agreement, the prevailing party shall be entitled to reasonable
attorney’s fees, costs and necessary disbursements in addition to any other
relief to which such party may be entitled.

 

  10. This Agreement represents the entire agreement among the parties
respecting the subject matter hereof, superseding and replacing all prior
agreements. This Agreement may not be modified or amended except upon the
written agreement of all parties to this Agreement.

 

  11. The Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors, heirs, personal representatives,
and permitted assigns, as appropriate; provided, however, that nothing in this
Agreement, expressed or implied, is intended to confer upon any other person any
rights, remedies, obligations or liabilities of any nature whatsoever under or
by reason of this Agreement.

 

  12. If any provision hereof is held invalid or unenforceable by a court of
competent jurisdiction, such invalidity shall not affect the validity or
operation of any other provision and such invalid provision shall be deemed to
be severed from the Agreement.

 

  13. Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Georgia without regard to the conflict of laws provisions
thereof. Each of the parties to this Agreement hereto hereby irrevocably and
unconditionally consents to submit to the exclusive jurisdiction of the courts
of the State of Georgia and of the United States of America, for any action,
proceeding or investigation in any court or before any governmental authority
(“litigation”) arising out of or relating to this agreement and the transactions
contemplated hereby (and agrees not to commence any litigation relating thereto
except in such courts).

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written.

 

EONCOMMUNICATIONS CORPORATION

By:   /s/    DAVID S. LEE            

--------------------------------------------------------------------------------

    Chairman, President, CEO

EMPLOYEE:

   

/s/    MITCH GILSTRAP        

--------------------------------------------------------------------------------

    Mitch Gilstrap